Case: 08-30977     Document: 00511053959          Page: 1    Date Filed: 03/17/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 17, 2010
                                     No. 08-30977
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ANTHONY W JETER, also known as Bug,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 5:01-CR-50070-5


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
        Anthony W. Jeter was convicted of one count of conspiracy to possess with
intent to distribute 500 or more grams of powder cocaine and five or more grams
of crack cocaine, and the district court sentenced him to serve 132 months in
prison and a five-year term of supervised release. This sentence was lower than
the guidelines range of 188-235 months in prison and was the result of a
U.S.S.G. § 5K1.1 motion filed by the Government.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30977    Document: 00511053959 Page: 2         Date Filed: 03/17/2010
                                 No. 08-30977

      We are now presented with Jeter’s appeal from the district court’s denial
of his 18 U.S.C. § 3582(c)(2) motion for a reduction of sentence based on the
retroactive amendments to U.S.S.G. § 2D1.1, the Sentencing Guideline
pertaining to crack cocaine offenses. A district court’s denial of a reduction
under § 3582(c)(2) is reviewed for an abuse of discretion. United States v. Evans,
587 F.3d 667, 672 (5th Cir. 2009).
      Jeter argues that the district court abused its discretion by denying his
request for a reduction in sentence comparable to the reduction he received when
he was originally sentenced. This argument lacks merit because a district court
has the discretion to grant a comparable reduction in sentence such as that
requested by Jeter, but “it is not compelled to do so.” See United States v. Cooley,
590 F.3d 293, 297 (5th Cir. 2009).
      Next, Jeter contends that the district court should have applied the
principles enunciated in United States v. Booker, 543 U.S. 220 (2005), when
considering his motion. This argument has previously been rejected by this
court, which has held that Booker and the reasonableness standard that springs
from Booker do not apply to proceedings under § 3582(c)(2). Evans, 587 F.3d at
671-72; United States v. Doublin, 572 F.3d 235, 238 (5th Cir.), cert. denied, 130
S. Ct. 517 (2009).
      Finally, Jeter avers that the district court abused its discretion by failing
to make specific findings in connection with its denial of his motion. “[A] court
is not required to state findings of facts and conclusions of law when denying a
§ 3582(c)(2) motion.” Evans, 587 F.3d at 674 (internal quotation marks and
citation omitted). The record in the instant case shows that the district court
gave due consideration to the motion as a whole and implicitly considered the
§ 3553(a) factors. Consequently, no abuse of discretion arises from its choice not
to give specific reasons in support of the motion. See Cooley, 590 F.3d at 298;
Evans, 587 F.3d at 672-73.
      The judgment of the district court is AFFIRMED.

                                         2